     2:20-cv-00234-BHH-MHC          Date Filed 09/07/21      Entry Number 68        Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


In Re:                                            )        C/A No. 2:20-00234-BHH-MHC
                                                  )
Cynthia Collie Holmes,                            )
                                                  )
                               Debtor,            )
                                                  )
                                                  )

                                                  )
Cynthia Collie Holmes,                            )
                                                  )                     ORDER
                               Appellant,         )
                                                  )
v.                                                )
                                                  )
Haynsworth Sinkler Boyd, P.A.,                    )
                                                  )
                               Appellee,          )
                                                  )


         This case is a pro se appeal from the United States Bankruptcy Court for the District of

South Carolina filed by Appellant Cynthia Collie Holmes. The docket number for the Bankruptcy

Court action is Case No. 19-01644-DD (Adversary Proceeding No. 19-80053-DD). 1

         The Court takes judicial notice of an Order from the Bankruptcy Court, dated August 3,

2021, dismissing the underlying bankruptcy case. See In re Holmes, No. 19-01644-DD, 2021 WL

3834168, at *1 (Bankr. D.S.C. Aug. 3, 2021) (docket number 142); see also Fed. R. Evid. 201;

Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that the most

frequent use of judicial notice of ascertainable facts is in noticing the content of court records.”)


1
 Although the Bankruptcy Court granted Appellant’s motion to dismiss Adversary Proceeding
No. 19-800053-dd brought by Appellee Haynsworth Sinkler Boyd, P.A. (“HSB”), Appellant
nonetheless appealed that ruling to this Court. See ECF No 1.
                                                 1
   2:20-cv-00234-BHH-MHC             Date Filed 09/07/21      Entry Number 68         Page 2 of 3




(internal quotation marks omitted); James v. Ozmint, No. CA 1:11-1646-TMC, 2011 WL 5149185,

at *2 (D.S.C. Oct. 31, 2011) (taking judicial notice of the plaintiff’s state action and reviewing the

state court’s order of dismissal).

       In its Order of Dismissal, the Bankruptcy Court found that HSB was the only remaining

creditor in the case and that the only asset in the bankruptcy estate available for liquidation was

real property located on Sullivan’s Island that Appellant jointly owns with her ex-husband

(“Property”). In re Holmes, 2021 WL 3834168, at *1–2. The Bankruptcy Court further found:

       The trustee has not begun to liquidate the Property and, due to litigation, may not
       be in a position to do so for some time. Litigation is pending, including appeals in
       the District Court, Court of Appeals, and state appellate courts. Other litigation is
       pending trial here and in the family court. This litigation will likely consume much
       of, if not all, the value of the bankruptcy estate. The trustee stated that he currently
       has costs and attorney’s fees of $31,786.02. Legal fees are likely to increase
       exponentially and there will also be fees for appraisers, real estate agents, and
       accountants. There may be capital gains taxes. No bankruptcy purpose is likely
       served with the continued administration of the case. Debtor already has her
       discharge and the possibility of a dividend for the one creditor is uncertain, perhaps
       remote.

Id. at *2. Accordingly, the Bankruptcy Court granted Appellant Holmes’s motion to dismiss and

dismissed the underlying bankruptcy case and a related adversary proceeding, thereby ending

administration of the bankruptcy estate without sale of the Property. Id.

       According to the Bankruptcy Court’s Order of Dismissal, Appellant Holmes agreed, as a

condition of the dismissal, to the withdrawal of all pending appeals. Id. at *1. Further, the

Bankruptcy Court’s Order of Dismissal specifically stated, “Debtor and trustee are directed to seek

dismissal of all pending appeals from Bankruptcy Court orders.” Id. at *2.

       The case currently pending before this Court is an appeal from a Bankruptcy Court order

related to the underlying bankruptcy case. However, no stipulation of dismissal or motion to

dismiss this appeal has been filed, notwithstanding the Bankruptcy Court’s Order of Dismissal.

                                                  2
   2:20-cv-00234-BHH-MHC             Date Filed 09/07/21       Entry Number 68         Page 3 of 3




        Appellant Holmes is hereby ORDERED to inform the Court in writing, within ten days of

the date of this Order, as to her intent to dismiss this case in accordance with the Bankruptcy

Court’s Order of Dismissal or otherwise show cause why the Bankruptcy Court’s Order of

Dismissal does not moot her appeal. If, within ten days of the date of this Order, Appellant does

not file a stipulation of dismissal or motion to dismiss the appeal, and no party to the appeal submits

an objection to dismissal of the appeal specifically showing cause as to why this appeal should not

be dismissed as moot, the Court will dismiss this case as moot. See Catawba Riverkeeper Found.

v. N. Carolina Dep’t of Transportation, 843 F.3d 583, 588 (4th Cir. 2016) (“A case becomes moot,

and thus deprives federal courts of subject matter jurisdiction, when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”) (citation and internal

quotation marks omitted).

        IT IS SO ORDERED.




                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

September 7, 2021
Charleston, South Carolina




                                                   3
